United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, El Toro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1864
Issued: May 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2009 appellant filed a timely appeal from the February 6 and June 4, 2009
merit decisions of the Office of Workers’ Compensation Programs denying his claim for workrelated heart attacks. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained heart
attacks in 2003 and 2007 due to his accepted work conditions.
FACTUAL HISTORY
In July 1991, the Office accepted that appellant, then a 37-year-old environmental
protections specialist, sustained an anxiety disorder and an episode of Xanax dependency,
resolved. Appellant claimed that he sustained stress due to the duties of his job, including
dealing with the management of hazardous waste. He stopped work on July 2, 1990 and later
returned to light-duty work.

Appellant subsequently claimed that his angina was aggravated by his accepted anxiety
disorder. On June 23, 1996 the Office accepted the consequential condition of aggravation of
angina decubitus.1 In mid 2003, appellant sustained a heart attack and in August 2003 he
underwent triple bypass surgery. In late 2007, he sustained a second heart attack and in
November 2007 and January 2008 he underwent additional procedures, including a left heart
catheterization and stent of the saphenous vein graft. Appellant claimed that his 2003 and 2007
heart attacks were related to his accepted work conditions.
In a March 10, 2008 report, Dr. David H.S. Iansmith, an attending cardiologist, stated
that appellant had an underlying anxiety disorder which caused him significant and continued
exacerbation of his atherosclerotic cardiovascular disease and contributed to its development as
well as exacerbation. He noted that appellant was status postcoronary artery bypass grafting and
recently required percutaneous transluminal coronary angioplasty plus stenting for worsening of
his coronary artery disease. Appellant required hospitalization and had an obstruction of his
right femoral artery which required surgical repair. Dr. Iansmith advised that appellant was
receiving ongoing medical therapy for his coronary artery disease, hypertension, hyperlipidemia
and his anxiety stress reaction syndrome. He stated, “These problems are interrelated and
interdependent and have caused [appellant] to become disabled.”
In July 2008, the Office referred appellant to Dr. Matthew Smolin, a Board-certified
cardiologist, for evaluation of his heart condition. On August 12, 2008 Dr. Smolin reviewed a
history of appellant’s heart condition and detailed his findings on examination. He stated that it
was virtually impossible to quantify any relationship between stress and appellant’s
cardiovascular disease. Appellant had multiple risk factors including hypertension, diabetes,
hyperlipidemia and smoking. Dr. Smolin stated, “While I believe that the patient’s anxiety
probably does exacerbate angina pectoris, I do not believe it is responsible for the underlying
coronary artery disease.” He did not believe that the anxiety disorder was related to appellant’s
history of atrial fibrillation, stating:
“In my opinion, [appellant’s] angina pectoris is a consequence of having
atherosclerotic heart disease and that the presence of underlying blockage in his
coronary arteries is aggravated by his anxiety resulting in angina pectoris. Thus,
the angina pectoris is aggravated by the underlying anxiety disorder…. In my
opinion, [appellant’s] heart attacks are not related to his anxiety disorder. They
are related to his underlying atherosclerotic heart disease. The atherosclerotic
heart disease is a consequence of hypertension, diabetes, hyperlipidemia,
smoking, advancing age and being overweight. [Appellant’s] angina is
exacerbated by the anxiety disorder. However, [he] was not working at the time
of his heart attacks and I do not believe that any work-related injury provoked the
heart attacks.”
The Office requested that Dr. Smolin clarify whether the accepted work-related
conditions contributed to appellant’s heart attacks. On December 3, 2008 Dr. Smolin stated that
angina pectoris was chest pain which resulted from insufficient blood supply to heart muscle. He
1

It appears that appellant last worked for the employing establishment in 1996.

2

advised that in most cases this condition was caused by atherosclerotic heart disease, which was
the process of obstruction of the coronary arteries due to the build-up of plaque. Dr. Smolin
stated:
“The anxiety, in my opinion, did not influence the progression of the underlying
heart disease. In my opinion, the heart attacks are not caused by angina. Angina
pectoris is a symptom which is a result of coronary artery disease. A heart attack
is a more severe expression of the coronary artery disease leading to irreversible
damage to the heart muscle. In my opinion, heart attacks were not caused by the
anxiety.”
In a February 6, 2009 decision, the Office denied appellant’s claim on the grounds that he
did not submit sufficient medical evidence to establish that his heart attacks in 2003 and 2007
were due to his accepted conditions.
In a March 12, 2009 report, Dr. Robert Buchalter, an attending Board-certified
psychiatrist, diagnosed generalized anxiety disorder with panic episodes and obsessivecompulsive traits. He noted that appellant was being seen by other physicians for heart problems
and found that he was totally disabled.
In a March 31, 2009 report, Dr. Frank A. McGrew, III, an attending Board-certified
cardiologist, mentioned appellant’s 2003 and 2007 heart procedures and stated that he was a new
patient under his care for coronary arterial disease. He stated that appellant’s current diagnoses
included hypertension, reactive tachycardia, anxiety neurosis, stress reaction disorder,
hyperlipidemia, chronic obstructive pulmonary disease and angina. Dr. McGrew advised that
appellant’s condition was under fairly good control with medication and stated:
“In my opinion [appellant’s] anxiety disorder has a major impact on his heart.
Also, his heart attacks are related to his anxiety disorder which was documented
by his previous cardiologist, Dr Iansmith as well. [Appellant] continues to be
disabled and in light of his accepted stress-related disability it appears his risk
factors have worsened over time.”
In a June 4, 2009 decision, the Office affirmed the February 6, 2009 decision. It found
that Dr. McGrew did not provide adequate medical rationale in support of his stated conclusions.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any specific condition for which compensation is
claimed is causally related to the employment injury.3 The medical evidence required to
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

establish a causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.4
ANALYSIS
In July 1991, the Office accepted that appellant had an anxiety disorder and an episode of
Xanax dependency, resolved. In June 1996, it accepted the consequential condition of
aggravation of angina decubitus.5 Appellant sustained heart attacks in 2003 and 2007 and
claimed that the attacks and subsequent surgeries were related to his accepted work conditions.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he sustained heart attacks in 2003 and 2007 due to his accepted work conditions.
In a March 10, 2008 report, Dr. Iansmith, an attending cardiologist, stated that appellant
had an underlying anxiety disorder which caused him significant and continued exacerbation of
his atherosclerotic cardiovascular disease and contributed to its development as well as
exacerbation. He indicated that appellant was receiving ongoing medical therapy for his
coronary artery disease, hypertension, hyperlipidemia and his anxiety stress reaction syndrome.
Dr. Iansmith asserted that appellant should be covered by workers’ compensation and stated,
“These problems are interrelated and interdependent and have caused [appellant] to become
disabled.” This report of limited probative value regarding the relevant issue of the present case
as Dr. Iansmith did not provide a clear opinion that the work-related anxiety condition
contributed to appellant’s heart attacks in 2003 and 2007. Dr. Iansmith did not discuss
appellant’s medical history in any detail or explain how the accepted anxiety disorder
contributed to appellant’s 2003 and 2007 heart attacks or his atherosclerotic cardiovascular
disease in general.
In a March 31, 2009 report, Dr. McGrew, an attending Board-certified cardiologist,
mentioned appellant’s 2003 and 2007 heart procedures and stated that his current diagnoses
included hypertension, reactive tachycardia, anxiety neurosis, stress reaction disorder,
hyperlipidemia, chronic obstructive pulmonary disease and angina. He stated, “In my opinion
[appellant’s] anxiety disorder has a major impact on his heart. Also, his heart attacks are related
to his anxiety disorder which was documented by his previous cardiologist, Dr Iansmith as well.
[Appellant] continues to be disabled and in light of his accepted stress-related disability it
appears his risk factors have worsened over time.”
On appeal, appellant’s attorney contends that this report was sufficient to establish
appellant’s claim. However, the Board finds that Dr. McGrew’s opinion is of limited probative
4

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

5

Supra note 1.

4

value in that he did not provide sufficient medical rationale in support of his conclusion on causal
relationship.6 Dr. McGrew merely stated his opinion without providing any explanation. He did
not discuss appellant’s accepted conditions in any detail or explain the process through which they
contributed to his suffering heart attacks in 2003 and 2007. Dr. McGrew did not describe
appellant’s heart condition around the times he suffered his heart attacks or explain why his
numerous nonwork-related risk factors were not the causes of his heart condition.
Moreover, the record contains medical evidence which shows that appellant’s work
conditions did not contribute to his 2003 and 2007 heart attacks. In August 12 and December 3,
2008 reports, Dr. Smolin, a Board-certified cardiologist who served as an Office referral physician,
determined that these work conditions did not contribute to the heart attacks. On appeal,
appellant’s attorney argued that the reports showed that the work conditions contributed at least in
small part to appellant’s heart attacks. Although appellant’s attorney properly cited Board
precedent indicating that, a significant contribution of a given work factors is not necessary to
establish causal relationship,7 the Board finds that Dr. Smolin did not provide an opinion that the
work conditions contributed to the occurrence of the 2003 and 2007 heart attacks, even in small
part.
In his August 12 and December 3, 2008 reports, Dr. Smolin stated that it was virtually
impossible to quantify any relationship between stress and appellant’s cardiovascular disease.
He discussed appellant’s numerous nonwork risk factors and posited that they were the cause of
his coronary artery disease and heart attacks. Dr. Smolin acknowledged that work-related stress
aggravated appellant’s angina, but noted that the underlying cause of this angina was his
nonwork-related coronary artery disease. He further explained, “In my opinion, the heart attacks
are not caused by angina. Angina pectoris is a symptom which is a result of coronary artery
disease. A heart attack is a more severe expression of the coronary artery disease leading to
irreversible damage to the heart muscle. In my opinion, heart attacks were not caused by the
anxiety.” Therefore, Dr. Smolin did not find that the accepted work conditions, including
aggravation of angina, contributed to the 2003 and 2007 heart attacks.
For these reasons, appellant did not submit sufficient medical evidence showing that he
sustained heart attacks in 2003 and 2007 due to his accepted work conditions.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained heart attacks in 2003 and 2007 due to his accepted work conditions.

6

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
7

See Glenn C. Chasteen, 42 ECAB 493, 499 (1991).

5

ORDER
IT IS HEREBY ORDERED THAT the June 4 and February 6, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 7, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

